Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the AFCP amendment filed on 05/10/2021.
Claims 1, 10-11 and 17 are amended by the Applicants.
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Joseph Pytel [69,581] and Bret McClay [70,692] on 05/20/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend/cancel claims 1 and 17 as follows.
1. (Currently Amended) A method for generating documentation for undocumented symbols included in source code, the method comprising
by computing device that includes a processor configured to execute instructions stored on an associated memory that cause the computing device to perform steps that include:
identifying metadata for an undocumented symbol corresponding to one of a variable and a function, wherein:
the metadata includes at least one field associated with at least one value corresponding to the undocumented symbol,
the at least one value associated with the at least one field of metadata corresponding to a variable is different from the at least one value associated with the at least one field of metadata corresponding to a function, and
the at least one field of the metadata corresponding to the variable is the same as the at least one field of the metadata corresponding to the function;
processing a set of documented symbols included in a corpus of documented symbols, wherein the set of documented symbols comprise documented symbol metadata and text strings describing the set of documented symbols; and 
generating, for display at a client device, an output for the undocumented symbol based on a text string associated with at least one documented symbol in the set of documented symbols and the metadata for the undocumented symbol.
17. (Currently Amended) At least one non-transitory computer readable storage medium comprising: 
instructions that, when executed by at least one processor included in a server device, cause the server device to automatically generate documentation for a symbol associated with a software framework by carrying out steps that include:
identifying metadata associated with the symbol, wherein:
the metadata includes at least one field associated with at least one value corresponding to the symbol, 
the at least one value associated with the at least one field of metadata corresponding to a variable is different from the at least one value associated with the at least one field of metadata corresponding to a function, and
the at least one field of the metadata corresponding to the variable is the same as the at least one field of the metadata corresponding to the function;
processing a set of documented symbols included in a documentation corpus for the software framework; and
generating, for display at a client device, an output for the symbol based on a text string associated with at least one documented symbol in the set of documented symbols and the metadata associated with the symbol.
--END--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The invention generally relates to aid technical writers with automatically generating documentation for symbols included in a software framework that is associated with an established corpus of documentation. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…identifying metadata for an undocumented symbol corresponding to one of a variable and a function, wherein: the metadata includes at least one field associated with at least one value corresponding to the undocumented symbol, the at least one value associated with the at least one field of metadata corresponding to a variable is different from the at least one value associated with the at least one field of metadata corresponding to a function, and the at least one field of the metadata corresponding to the variable is the same as the at least one field of the metadata corresponding to the function; processing a set of documented symbols included in a corpus of documented symbols, wherein the set of documented symbols comprise documented symbol metadata and text strings describing the set of documented symbols; and  generating, for display at a client device, an output for the undocumented symbol based on a text string associated with at least one documented symbol in the set of documented symbols and the metadata for the undocumented symbol”  as recited in the independent claims 1, 11 and 17. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
W. Lewis Johnson et al. discloses developing an authoring tool called I-Doc that will automate the process of generating documentation and user help for software systems. The focus of the tool is on capture of the requirements and design decisions that form the content of software documentation. This information can then be used to generate summaries and explanations of the software on demand. The objective of this research is to provide on-line assistance for software maintainers and other software professionals that can take the place of conventional bulk documents. I-Doc is designed to support the reengineering of software systems, since some of the necessary design information will have to be captured by annotating existing code. Reengineering technology, specially transformation technology, is employed during the generation process to simplify and reorganize design information when describing software.
Domenico Amalfitano et al. discloses the relevance of end user documentation for improving usability, learnability and operability of software applications is well known. However, software processes often devote little effort to the production of end user documentation due to budget and 
Tamar Richner et al. discloses recovering architectural documentation from code is crucial to maintaining and reengineering software systems. Reverse engineering and program understanding approaches are often limited by the fact that (1) they propose a fixed set of predefined views and (2) they consider either purely static or purely dynamic views of the application. In this paper we present an environment supporting the generation of tailorable views of object-oriented systems from both static and dynamic information. Our approach is based on the combination of user-defined queries which allow an engineer to create high-level abstractions and to produce views using these abstractions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193